NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted September 26, 2007*
                            Decided September 27, 2007

                                      Before

                  Hon. FRANK H. EASTERBROOK, Chief Judge

                  Hon. JOHN L. COFFEY, Circuit Judge

                  Hon. JOEL M. FLAUM, Circuit Judge

No. 07-1978

MARIA BODOR,                                Appeal from the United States District
    Plaintiff-Appellant,                    Court for the Northern District of
                                            Indiana, Hammond Division
      v.
                                            No. 2:05-CV-268
TOWN OF LOWELL, et al.,
    Defendants-Appellees.                   Philip P. Simon,
                                            Judge.

                                    ORDER

      This suit is the culmination of a decade-long dispute between Maria Bodor
and the town of Lowell, Indiana, about a building owned by Bodor adjacent to the
Lowell Town Hall and zoned for commercial use only. Beginning in 1993, the town,
pointing to the building’s disrepair and improper residential use, repeatedly
demanded that Bodor take remedial action. In response Bodor claimed that repairs
were underway and denied that anyone was living in the building. The town finally


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 07-1978                                                                     Page 2

took action on January 7, 2003, when a Lowell judge issued an administrative
inspection warrant. When police executed the warrant the following day, they
found piles of trash and debris, dozens of animals in cages scattered throughout the
building, evidence of residential use, and major structural damage. After the
building was temporarily seized and Bodor fined, she filed the present lawsuit
against the town of Lowell and various town officials, alleging violations of her civil
rights. The district court granted the defendants’ motion for summary judgment.
Bodor now appeals, and we affirm.

       We review the district court’s grant of summary judgment de novo, drawing
all reasonable inferences in the light most favorable to the non-moving party.
Washington v. Haupert, 481 F.3d 543, 546-47 (7th Cir. 2007). Bodor first argues
under 42 U.S.C. § 1983 that the administrative search and seizure violated the
Fourth Amendment. Contending that the warrant was stale at the time of
execution, Bodor alleges that the January 7, 2003, warrant was a forgery and that
the true warrant was signed on January 6, which would place its execution on
January 8 beyond the warrant’s expiration date. In support of this allegation,
Bodor points to a blank administrative inspection warrant dated January 6, 2003.

       That document, however, was not properly before the district court due to
Bodor’s failure to include it in her response to the defendants’ motion for summary
judgment. See Fed. R. Civ. P. 56(e). Despite that failure, the district court
discovered the document in the record and held that even if Bodor had properly
submitted it in her response, it did not support her forgery allegation. In any event,
if she had properly submitted it to the district court, the document would have been
inadmissible because no supporting affidavit was offered to verify its authenticity.
See Fed. R. Evid. 901; see also Scott v. Edinburg, 346 F.3d 752, 760 n.7 (7th Cir.
2003) (“To be admissible, documents must be authenticated by and attached to an
affidavit that meets the requirements of Rule 56(e).”). Nor is the document self-
authenticating, as Bodor seems to believe, since it is neither under seal nor certified
by affidavit. See Fed. R. Evid. 902(1)-(2).

       Even assuming the document was admissible, we agree with the district
court that it would not raise a genuine issue of material fact to support Bodor’s
claim. At no time has Bodor offered any evidence that might explain the
document’s origins or why it differs in form from the authenticated warrant
submitted by defendants. Bodor has therefore failed to offer any evidentiary
support for the alleged forgery that could overcome a motion for summary
judgment. See Fed. R. Civ. P. 56(e); Salvadori v. Franklin Sch. Dist., 293 F.3d 989,
996 (7th Cir. 2002) (“The mere existence of an alleged factual dispute is not
sufficient to defeat a summary judgment motion. To successfully oppose the
motion, the nonmovant must present definite, competent evidence in rebuttal.”).
No. 07-1978                                                                    Page 3

       Bodor’s brief cursorily refers to her additional claims for harassment and
defamation, but she offers no articulable basis for overturning the district court’s
summary judgment on these claims. Although briefs filed by pro se litigants are
held to a less-exacting standard than those of counseled litigants and are to be
liberally construed, McCormick v. City of Chicago, 230 F.3d 319, 325 (7th Cir. 2000),
“we cannot fill the void by crafting arguments and performing the necessary legal
research.” Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001) (citation
omitted). We therefore affirm for failure to support or develop her argument. See
Fed. R. App. P. 28(a)(9); United States v. Turcotte, 405 F.3d 515, 536 (7th Cir. 2005)
(“In this circuit, unsupported and undeveloped arguments are waived.”).

                                                                         AFFIRMED.